Citation Nr: 0021811	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  97-21 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Propriety of an initial rating of 10 percent for the 
residuals of prostate cancer, status post prostatectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for the residuals of prostate cancer, awarding a 10 percent 
evaluation.  The veteran has appealed this initial rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDING OF FACT

The residuals of prostate cancer include mild urinary 
incontinence requiring the occasional use of absorbent 
material.  


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no more, for the 
residuals of prostate cancer have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.115a, 4.115b, 
Code 7528 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  Moreover, the 
facts relevant to this issue on appeal have been properly 
developed and the statutory obligation of the VA to assist 
the veteran in the development of his claim has been 
satisfied.

The veteran claimed service connection for prostate cancer, 
as a residual of Agent Orange exposure during service, in 
June 1996.  Service connection was granted by rating decision 
of the RO that gave rise to this appeal.  At that time, 
private medical records, dated from October 1994 to March 
1997, showed treatment that the veteran had received for 
prostate cancer.  The records included a report of the 
performance of a radical retropubic prostatectomy and 
bilateral pelvic lymphadenectomy.  The records do not show 
any evidence of a recurrence of the cancer.  

An examination was conducted by VA in September 1996.  At 
that time, the veteran reported that he had had some 
difficulty with urinary incontinence early on after the 
surgery, but not had only mild stress incontinence.  He did 
not wear incontinence pads.  He had not been on any 
chemotherapy since the surgery was performed.  

An examination was conducted by VA in August 1997.  The 
examiner noted that the veteran's symptoms had remained 
unchanged from the prior evaluation in September 1996.  

An examination was conducted by VA in April 1998.  At that 
time, the examiner noted that the veteran's PSA reading was 
0.27, indicating that there was no residual prostate cancer 
to date.  The veteran stated that he had the mildest of 
urinary incontinence and that he wore a pad if he were going 
to go out dancing.  

An examination was conducted by VA in July 1998.  At that 
time, the veteran reiterated that he believed that his 
pattern of passing urine was normal, that he passed urine 
every three hours or so per day and did not wake up from 
sleep at night to do so.  He did have the mildest form of 
urinary incontinence as well as erectile dysfunction.  (The 
veteran is in receipt of special monthly compensation for 
erectile dysfunction.)  The diagnosis was post prostatectomy 
for prostate cancer.  

A malignant neoplasm of the genitourinary system will be 
rated as 100 percent disabling for 6 months following the 
cessation of surgical, X-ray, or antineoplastic chemotherapy 
or other therapeutic procedure.  After this, a VA examination 
will be conducted.  If there has been no local recurrence or 
metastasis, residuals will be rated on the basis of voiding 
dysfunction or renal dysfunction, whichever is predominant.  

Voiding dysfunction will be rated on the basis of urine 
leakage, frequency, or obstructed voiding.  
38 C.F.R. § 4.115a.  For continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence, requiring the wearing of absorbent materials 
which must be changed less than 2 times per day, a 20 percent 
rating is warranted.  Where the wearing of absorbent 
materials which must be changed 2 to 4 times per day, a 40 
percent rating is warranted. Were the use of an appliance or 
the wearing of absorbent materials that must be changed more 
than 4 times per day is required, a 60 percent rating is 
warranted.  Id.

Renal dysfunction will be rated as noncompensable with 
albumin and casts with a history of acute nephritis, or 
hypertension that is rated noncompensable under diagnostic 
code 7101.  With Albumin constant or recurring with hyaline 
and granular casts or red blood cells; or , transient or 
slight edema or hypertension that is at least 10 percent 
disabling under diagnostic code 7101, a 30 percent rating is 
warranted.  38 C.F.R. § 4.115a.  

The veteran had surgery for prostate cancer in 1995 and has 
not had a recurrence or metastasis of the cancer since that 
time.  As this was approximately one year prior to the 
effective date of the award of service connection, the 100 
percent rating, which would have remained in effect for 6 
months is not for application.  Therefore, by regulation, the 
disorder must be rated on renal dysfunction or voiding 
dysfunction, whichever is predominant.  It is noted that the 
RO initially rated the disorder as analogous to cystitis, 
then on the basis of urinary frequency, by regulation these 
criteria are not for application, either.  

There is no demonstration of renal dysfunction.  The veteran 
does have mild urinary incontinence for which he must, on 
occasion, use absorbent material.  The evidence does not show 
that he uses this material to such an extent that he needs to 
change it more than two times per day.  In fact, he reports 
that he uses it a good deal less.  Nevertheless the 
regulations are quite clear that a 20 percent rating is 
warranted for any use of absorbent material.  As he has not 
need to change it more than twice per day, a rating in excess 
of 20 percent is not warranted.  But the proper rating 
assigned at the time of the initial effective date of the 
claim should have been 20 percent.  


ORDER

A 20 percent rating for the residuals of prostate cancer, 
status post prostatectomy, is granted subject to the 
controlling regulations governing the payment of monetary 
benefits.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

